— In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Kings County (Bellard, J.), dated November 20, 1981, which denied their motion to amend their complaint so as to increase the ad damnum clause. Order reversed, with $50 costs and disbursements, and motion granted. Plaintiffs’ time to serve an amended complaint is extended until 20 days after service upon them of a copy of the order to be made hereon, with notice of entry. Since there was no showing of prejudice to defendants indicating that they had been hindered in preparing their case or prevented from taking some measure in support of their position, the motion to amend the complaint so as to increase the ad damnum clause should have been granted (see Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18). Damiani, J. P., Mangano, Gibbons and Boyers, JJ., concur.